DETAILED ACTION
	This is in response to the application filed on March 29th 2021, claims 2-21 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/29/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 5-6, 8-9, 12-13, 15-16 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7, 10, 14-16, and 19-20 of U.S. Patent No. 10,963,534 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims from the reference patent ‘534 anticipate the pending independent claims, in addition, claims 6-7, 14-15 and 19-20 of the reference patent read on pending claims 5-6, 12-13 and 19-20.

Specification
The disclosure is objected to because of the following informalities: paragraph 32 states “the various applications 142, 144, 152” however Fig. 1 and other portions of the specification refer to “144” as “application clients” and “152” as “service code”, not applications.  
Appropriate correction is required.

Claim Objections
Claims 7, 14 and 21 are objected to because of the following informalities:  they recite “content that is less robust that content”.  Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lowery et al. US 2013/0031060 A1.

Regarding claim 2, Lowery discloses: one or more processors and one or more machine-readable storage media having instructions (system has processor and memory – see Fig. 1, paragraph 20) comprising:
in response to receiving a content request, determining, by an application client (system is client-server architecture – see paragraphs 2, 10, 19 and thus has “application client”), a failure of service to provide the requested content on an original application (content request – Figs. 1, 3 and paragraphs 10, 31; determine failure to provide content – see Fig. 6 and paragraph 62);
omitting, by the application client, a feature associated with failure of service to provide the requested content (this basically describes what happens when content is not returned, the client does not have the content so it is “omitted” – see paragraph 62 which describes returning a status page or “server too busy” in lieu of the requested content);
approximating, by the application client, a look of an updated application with the feature omitted to an original application (alternate content – paragraphs 62-63); and
transmitting, by the application client, the updated application to an application provider (return item to requesting application, such as a browser – see Fig. 6, paragraphs 32, 62-64).

Regarding claim 3, Lowery discloses the omitting the feature reduces the code associated with the application client (omitting the feature can result in returning a status page or error message in lieu of the requested content – paragraphs 62, 77; this would reduce the code “associated with” the application client because a status message is less data than the content requested).

Regarding claim 4, Lowery discloses the omitting of the feature reduces a bandwidth congestion at an application server (provide alternate content based on bandwidth – see paragraph 63, in other words, the alternate content can be lower bandwidth thereby reducing bandwidth congestion; also see paragraph 35 which teaches the well-known concept that when network traffic decreases, latency decreases as well).

Regarding claim 5, Lowery discloses matching a dynamic characteristic of the original application to a first data option from a plurality of data options; and selecting a particular content corresponding to the dynamic characteristic for approximating the updated application (the data requested is dynamic – see paragraphs 5-6 and 20-21; alternate data is selected to correspond to the dynamic characteristic based on the request – see paragraph 86 which teaches generating dynamic content in response to SQL request).

Regarding claim 6 Lowery discloses the dynamic characteristic includes one of a language characteristic and a local legal requirement (respond to request based on legal requirement – see paragraph 66).

Regarding claim 7, Lowery discloses the updated application includes fallback content that is less robust that content of the original application  (the specification indicates that “robust” refers to “lightweight”, see paragraph 20 published; thus the alternate content taught by Lowery is “less robust” because it reduces bandwidth – paragraph 63).

Regarding claim 8, Lowery discloses the content request is associated with a user interface presentation (the client is a general purpose computer and thus includes a display with user interface – see Fig. 1, paragraph 20).

Regarding claim 9, it is a method claim that corresponds to the system of claim 2, therefore it is rejected for the same reasons.

Regarding claims 10-15, they correspond to the previously presented dependent claims so they are also rejected for the same reasons given above.

Regarding claim 16, it is a non-transitory computer readable medium claim that corresponds to the system of claim 2, therefore it is rejected for the same reasons.

Regarding claims 17-21, they correspond to previously presented dependent claims 3-7 respectively, therefore they are rejected for the same reasons given above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Brinkley et al. US 2018/0097864 A1 discloses a request based content streaming service (abstract) wherein the system can return “fallback” content when the requested content is unavailable (see abstract and paragraphs 13, 26 and 51).
Ravi et al. US 10,565,385 B1 discloses requesting content and generating a substitute that approximates the original application (abstract, Fig. 5, col. 4 ln. 56-65).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/
Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975